Citation Nr: 1218824	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-31 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability, originally claimed as lumbosacral strain.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to April 1962.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from December 2007 and May 2008 rating decisions of the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO), which found that new and material evidence had not been received to reopen the claims of service connection for bilateral hearing loss and back disability.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The underlying issues of entitlement to service connection for a back disability and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied service connection for bilateral hearing loss and found that new and material evidence had not been received to reopen the claim for service connection for acute lumbosacral strain (claimed as back condition).

2.  The evidence received since the June 2005 decision raises a reasonable possibility of substantiating the claims of service connection for hearing loss and a back disability.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been received with respect to the claim of service connection for back disability and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has been received with respect to the claim of service connection for bilateral hearing loss and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens the claims of service connection for back disability and bilateral hearing loss and remands the underlying issues for further development.  As such, no discussion of VA's duty to notify or assist is necessary.

New and Material Evidence - Generally

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.  

The evidence raises a reasonable possibility of substantiating the claim if it relates to an unestablished element of the claim and the claim could be substantiated were a VA examination provided.  Shade v. Shinseki, 24 Vet. App. 110, 119 (2010).  It contemplates the likely entitlement to an examination if the claim was reopened.  Shade v. Shinseki, at 121.

Prior Decisions

The Veteran's claim of service connection for a back condition was originally denied in a July 1976 rating decision.  The Veteran did not appeal that July 1976 decision and no new and material evidence was received within one year of the notice of that decision.  Therefore, the provisions of 38 C.F.R. § 3.156(b) do not apply and that decision became final.  See 38 C.F.R. § 20.1103.

The Veteran filed a claim to reopen in January 2005, which also contained his original claim of service connection for bilateral hearing loss.  Both claims were denied in a June 2005 rating decision.  Again, the Veteran did not appeal the June 2005 rating decision and no additional evidence was received within one year of that rating decision.  Thus, that decision, too, became final.  See 38 C.F.R. §§ 3.156(b), 20.1103.

In July 2007, the Veteran, through his representative, filed a claim to reopen both issues.  This is the matter currently at hand.  Thus, the Board will now address whether new and material evidence has been received with regard to each of those issues.

Lumbosacral Strain

The Veteran's claim of service connection for a back condition was originally denied in July 1976, on the basis that while his service treatment records did show an in-service back injury, those records also showed that after four days of treatment and bedrest, he recovered.  At the time of his separation, no back abnormality was noted and, at the time of the original claim, no residuals were shown.

The June 2005 rating decision was based on findings that new and material evidence had not been received since the July 1976 rating decision, which had denied service connection based on failure to show that the Veteran had a chronic back disability.  No evidence of a current back disability had been received at the time of the June 2005 decision.

At the time of the June 2005 rating decision, the evidence of record included the service treatment records and the Veteran's January 2005 claim.

Evidence received since the June 2005 rating decision includes private treatment records dated from January 2008 to February 2008.

A February 2008, record from D. Libbey, D.O., includes impressions of left piriformis syndrome, which was attributed to a wrestling injury in service, and low back pain with degenerative disc disease of the lumbar region, for which no etiology was reported.  

A preliminary question is whether these new diagnoses require that the claim be adjudicated as a new claim without the need for new and material evidence.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claim based on a diagnosis different from that considered in prior decisions is a new claim).  According to the United States Court of Appeals for Veterans Claims (Court):

Boggs stands for the proposition that, if there is a final agency decision denying a claim based on a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim.
Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).

The Court subsequently held that "in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (citations omitted).

In this case the new diagnosis is clearly evidence tending to substantiate an element of the prior denial.  Hence, new and material evidence is required to reopen the claim.

The private medical records are new in that they were not considered at the time of the June 2005 rating decision.  These new records show a current back disability, specifically low back pain with degenerative disc disease of the lumbar region.  Thus, the new evidence relates to the unestablished fact and may provide a reasonable possibility of substantiating the claim.  

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for back disability have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Bilateral Hearing Loss

The last final denial of service connection for bilateral hearing loss in June 2005, was based on the absence of evidence demonstrating a relationship between the Veteran's current bilateral hearing loss and his conceded in-service noise exposure.  Therefore, the new evidence must relate to this unestablished fact.

At the time of the June 2005 rating decision, the evidence of record included service treatment records, the Veteran's January 2005 claim, and the May 2005 VA audiology examination.  The VA examiner had opined that the current hearing loss was not likely related to service, because of normal findings on the Veteran's examination for separation from service.

Evidence received since the June 2005 rating decision includes the Veteran's July 2007 hearing loss questionnaire and private treatment records dated from March 2005 to July 2007 (the private treatment records were received in July 2007).

These records are new in that they were not considered at the time of the June 2005 Board decision.  The medical record at hand reads: "Tinnitus in both ears.  Worse AD.  History of noise exposure, military exposure.  PTO reveals moderate sloping high frequency SNHL and profound SNHL AD."  

The report suggests that the current hearing loss might be related to in-service noise exposure.  This evidence would, as discussed in the remand below, trigger VA's duty to provide an examination.  Thus, the new evidence relates to the unestablished fact and may provide a reasonable possibility of substantiating the claim.  Shade

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for bilateral hearing loss have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of service connection for back disability is reopened.

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened.


REMAND

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Back Disability

The record contains competent evidence of a current back disability that may be related to service.  The Veteran's service treatment records confirm that he sustained a back injury in June 1961 after lifting a bed.  The private medical opinion suggests the possibility of a nexus between the Veteran's current back disability and previously unreported in-service wrestling injury, but does not address the documented June 1961 injury or provide a specific opinion with regard to the low back pain and lumbosacral degenerative disc disease.  This is sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Bilateral Hearing Loss

The new evidence suggests a causal link between the Veteran's conceded in-service noise exposure and his current bilateral hearing loss.  This is sufficient to trigger VA's duty to provide an audiology examination.  See 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.  The prior VA opinion is insufficient because it does not provide reasons why the normal findings at service separation would preclude a finding that the current hearing loss is related to service.  See 38 C.F.R. § 3.303(d) (2011) (service connection is possible for a disability diagnosed after service when all the evidence indicates it was incurred in service).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether any back disability identified since 2007 is related to in-service disease or injury.  

The claims folder and relevant records from Virtual VA must be made available to, and reviewed by, the examiner.  

a.  The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include his in-service back injury in June 1961 or the reported wrestling injury.  

b.  The examiner should provide reasons for the opinion.

c.  The reasons for the opinion should include consideration of the Veteran's reports.

d.  If the Veteran's reports are rejected, the examiner must provide reasons for doing so.

The absence of supporting evidence in treatment records is not sufficient reasons, by itself, for rejecting the Veteran's reports.

e.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response cannot be provided, and whether there is additional evidence that would permit the needed opinion to be provided. 

2.  Schedule the Veteran for a VA examination to determine whether the current bilateral hearing loss is related to disease or injury (including noise exposure) in service.  

The VA examiner should address the following: 

a.  Does the Veteran currently have hearing loss as defined by VA (i.e., hearing in either ear has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test is less than 94 percent. See 38 C.F.R. § 3.385)? 

b.  If so, is it at least as likely as not than any currently diagnosed hearing loss is attributable to the Veteran's military service to include the conceded military noise exposure? 

c.  The examiner should provide reasons for the opinion.

d.  The reasons for the opinion should include consideration of the Veteran's reports.

e.  If the Veteran's reports are rejected, the examiner must provide reasons for doing so.

The absence of supporting evidence in the treatment records is not sufficient reasons, by itself, for rejecting the Veteran's reports.

f.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response cannot be provided, and whether there is additional evidence that would permit the needed opinion to be provided. 

3.  If any of the benefits sought are not granted, the issue a supplemental statement of the case before the record is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


